Title: To George Washington from Gouverneur Morris, 21 May 1778
From: Morris, Gouverneur
To: Washington, George


                    
                        Dr Genl
                        York Town [Pa.] 21st May 1778.
                    
                    We are going on with the regimental Arrangements as fast as possible and I think the Day begins to appear with Respect to this Business. Had our Saviour addressed a Chapter to the Rulers of Mankind as he did many to the Subjects I am perswaded his Good Sense would have dictated this Text. Be not wise overmuch. Had the several Members who compose our multifarious Body been only wise enough Our Business would long since have been compleated. But our superior Abilities or the Desire of appearing to possess them lead us to such exquisite tediousness of Debate that the most precious Moments pass unheeded away like vulgar Things.
                    I am at a loss to determine what the Enemy will do because it is impossible to see what their Interest Situation and the like require of them or rather because these Circumstances require more of them than they appear to be in Force to perform. It is not so difficult to say what they will not do. They will not go up Hudson’s River unless you will insure them a safe Passage down. On the whole it appears to me that they will leave a Garrison at Rhode Island in Nova Scotia and Canada possibly a few then in the Floridas the Remainder of their Army together with such of the American Rebels as they can force into Service kid-napp &ca to the Amount of about fifteen thousand effectives and the large Fleet now in the American Seas and about eight Ships of the Line and a large Convoy of Provisions will serve to carry on an offensive war in the West Indias. This seems to be their only Chance of Safety but of all this the Event will determine much better than we can.
                    As to what you mention of the extraordinary Demeanor of some Gentlemen I cannot but agree with you that such Conduct is not the most honorable But on the other Hand even you must allow that it is the most safe and Certainly you are not to learn that however ignorant of that happy art in your own particular The Bulk of us Bipeds know well how to balance solid Pudding against empty Praise—There are other Things my dear Sir besides Virtue which are their own Reward And the Feelings of others will unless I mistake sooner or later break out into a Retribution of those Act & Neglects which at present pass away unnoticed by the Herd of Observers or rather of Lookers on.
                    As to your Friend who hath thought proper to demand of you a Command. I did beleive from the first that his Resignation was like some former ones from the same Quarter meerly calculated to gain either Promotion or Favor or Revenge. I was therefore led to expect that his Merits and our Misfortune in loosing him would become the Topick of Declamation & took the earliest Opportunity to express in the very  strongest Terms my Satisfaction my Joy at the Receipt of the Letter from him and of Consequence to assign the Reasons why this Event gave me so much Pleasure. This gave a very different Turn to Affairs. Panegyrick dwindled to Apology and no Opposition was made to the main Point of accepting his Resignation. The next Day I was informed that he did not intend to resign that his Letter was quite misunderstood &ca. The Gentleman however had been so unlucky as to use the most pointed Terms and therefore his Aid from whom the Information came was told that the observations he made came too late. I am perswaded that he will attempt to get reinstated if the least Probability of Success appears but I am equally perswaded that his Attempts will fail. I beleive his Friends are hitherto of the same Opinion and therefore we have as yet had no attempts made in Congress and possibly we never shall.
                    I wish you would contrive to get the necessary Returns from Maryland Troops and others who have not made them so as that the ⟨ar⟩rangement may take Place as soon as possible. Beleive me Dr General very sincerely yours
                    
                        Gouvr Morris
                    
                